Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021, has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-14 and 18-25 drawn to a vial comprising angiotensin II or a pharmaceutically salt thereof wherein the vial comprises about 0.5 to about 20 mg of angiotensin II; a vial comprising a sterile, aqueous formulation thereof; an infusion bag comprising the formulation; a kit comprising a vial of claim 1; and a container comprising a sterile, aqueous formulation comprising a concentration of about 0.00005 mg/ml to about 0.01 mg/ml of angiotensin II wherein the container comprises about 0.05 to about 20 mg of angiotensin II) in the reply filed on November 12, 2019, is acknowledged.  Additionally, Applicant's election with traverse of Species A (i.e., a single and specific apparatus/device for containing the angiotensin II as a vial); and Species B (i.e., a single and specific concentration of angiotensin II as about 0.5 to about 20 mg/ml) in the reply filed on November 12, 2019, is acknowledged.  
The traversal is on the grounds that the Examiner’s premise that the claims of Groups II and III could be practiced with another product is plainly incorrect (See Applicant’s Response received on 11/12/19, pg. 3-4).  The claims of these Groups depend from and specify the use of the composition defined in the claims of Group I, and thus cannot, within the scope of the claims as written, be practiced with any other material (See Applicant’s Response received on 11/12/19, pg. 4).  Applicants then argue 
This is not found persuasive. Applicant’s argument that the test is not whether could be performed with a different material in theory, but whether the claims, as written, allow for the substitution of a different material, it is found unpersuasive.  Although, Applicants are correct that the test is whether the claims, as written, allow for the substitution of a different material, Applicants incorrect in asserting that the claims of Groups II and III do not allow for the substitution of a different material.  As stated in the Restriction Requirement mailed on 9/17/19, MPEP 806.05(f) and (h) clearly indicate that the inventions can be shown to be distinct if the process as claimed can be used to make another and materially different product or if the process as claimed can be practiced with another materially different product.  As such, when applying Applicant’s rationale that the test is whether the claims, as written, allow for the substitution of a different material, the method of Group II can be used to make another and materially different product and the method of Group III can be practiced with another materially different product.  
Additionally, Applicants are respectfully reminded that restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons provided in the Action mailed on 9/17/19 and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Thus, contrary to Applicant’s argument, one or more of the above reasons, e.g., (d) and/or (e), support that there would be a serious search and/or examination burden if restriction were not required. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-30 were originally filed on December 14, 2018.  
The amendment received on August 19, 2020, canceled claim 4; and amended claims 1 and 5.  The amendment received on December 17, 2021, canceled claims 16-19 and 22-30; and amended claims 1-3, 5-15, and 20-21.
Claims 1-3, 5-15, and 20-21 are currently pending and claims 1, 5-7, 10, 13-14, and 20-21 are under consideration as claims 2-3, 8-9, and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, and claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 12, 2019.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/599,606 filed December 15, 2017.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 17, 2021, is being considered by the examiner.  Please note that FP document BA has been crossed out and not considered because an English language translation, abstract, equivalent, or a statement of relevance of the Chinese publication has not been provided pursuant under 37 CFR 1.98.  

New Objections
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites, “[a] unit dosage form comprising therapeutically effective amount of a sterile,…”  It is respectfully requested that claim 7 recites, “[a] unit dosage form comprising a therapeutically effective amount of a sterile,…” in order to be grammatically correct.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  claim 20 recites, “[a] kit comprising (i) a unit dosage form of claim 1,…”  It is respectfully requested that claim 20 recites, “[a] kit comprising (i) the unit dosage form of claim 1,…” in order to be grammatically correct with the language of claim 1.  Appropriate correction is required.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is directed to where the therapeutically effective amount is substantially free of pyrogens.  However, it is unclear how the amount of AngII is substantially free of pyrogens.  An amount of any product is simply that, an amount.  Rather, the unit dosage form can be substantially free of pyrogens.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of 
Please note that the Examiner is interpreting the scope of claim 5 such that the unit dosage form is substantially free of pyrogens in order to advance prosecution.  

Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation "the contents of the vial" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Please note that the Examiner is interpreting the scope of claim 20 such that the instructions are for diluting the unit dosage form with a solvent in order to advance prosecution.  Also please note that claim 21 is rejected because it depends upon a rejected claim. 

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 10, 13-14, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more.  Claim 1 is directed to a unit dosage form comprising a therapeutically effective amount angiotensin II (AngII) or a pharmaceutically acceptable salt thereof wherein the therapeutically effective amount is about 0.5 to about 20 mg of AngII, where the unit dosage form is sterile, and where the unit dosage form is suitable for human administration.  Claim 5 is directed to where the therapeutically effective amount is substantially free of pyrogens.  Claim 6 is directed to where the AngII or pharmaceutically acceptable salt thereof is provided as a lyophilisate.  Claim 7 is directed to a unit dosage form comprising a therapeutically effective 
Next pursuant under MPEP 2106.04, a determination of whether the claimed invention is directed to a judicial exception is made, i.e., Step 2A, Prong One.  The instant specification teaches that AngII is a naturally-occurring octa-peptide hormone that plays a central role in cardiovascular homeostasis (See instant specification, pg. 1, lines 16-17).  This hormone is a vasoactive agonist that induces constriction of blood vessels (See instant specification, pg. 1, lines 17-18).  Furthermore, the instant specification teaches that AngII used in the formulations can be a human AngII or a mammalian AngII, for example, AngII from a rodent, a feline, a canine, a porcine, an ovine, a bovine, an equine, or a primate (See instant specification, pg. 6, lines 5-7).  Plus, the instant specification teaches that when the AngII is a human AngII, the AngII is an octa-peptide having the amino acid sequence of SEQ ID NO: 1 (See instant specification, pg. 6, lines 8-10).  As such, the claimed AngII recited in instant claims 1, 6-7, 10, and 20-21 encompasses a naturally-occurring octa-peptide hormone, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  Furthermore, the instant specification teaches that the solvent in the formulation of AngII can be water, i.e., the solution of AngII is an aqueous solution (See instant specification, pg. 7, lines 4-5).  As such, the claimed aqueous formulation of AngII recited in instant claims 7 and 18 encompasses naturally occurring components, i.e., water and AngII, which are not markedly different from their naturally occurring counterparts because they convey the same genetic information.  Similarly, the method by which the aqueous formulation of AngII is 
Moreover, it is noted that the instant specification defines “sterile” as denoting the composition or vial is essentially free from pathogenic content (See instant specification, pg. 9, lines 29-31).  Moreover, the instant specification defines a “pyrogen” as referring to an agent that is capable of raising the body temperature of the subject when in contact with the subject’s blood (See instant specification, pg. 9, lines 32-33 to pg. 10, line 1).  As such, when the instantly claimed unit dosage form is sterile, or the therapeutically effective amount is substantially free of pyrogens do not result in the naturally occurring product, i.e., the AngII, being markedly different than its naturally occurring counterpart.  Similarly, the aqueous formulation of AngII being sterile does not result in a markedly different aqueous formulation of AngII when compared to the naturally occurring counterparts, i.e., water and AngII.  Thus, the scope of claims 1, 5, 7, and 20 encompass naturally occurring product(s).  Therefore, the answer to Step 2A, Prong One is YES in that the claimed invention is directed to a judicial exception.   
Then, pursuant under 2106.04, the analysis turns to Step 2A, Prong Two, and whether the claims recite additional elements that integrate the judicial exception into a practical application.  These judicial exceptions (i.e., water and/or AngII) are not integrated into a practical application.  For claim 1, regarding the AngII being in a unit dosage form, it is noted that the instant specification does not define a “unit dosage form”.  As such, the plain and ordinary meaning of the term applies.  A “unit dose” is defined as the amount of a medication administered to a patient in a single dose (See “Unit Dose”, available online at www.collinsdictionary.com/us/dictionary/english/unit-dose, 3 pages (accessed on 3/17/22) at pg. 1).  As such, the claimed unit dosage form is the form by which the AngII is administered to a patient in a single dose.  Thus, the AngII being in a unit dosage form does not indicate any structural or manipulative difference in the invention recited in the body of the claim, and instead merely conveys an intended use of the claimed AngII.  Similarly, the amount being a therapeutically effective amount and the unit dosage form being suitable for human administration do not indicate any structural or manipulative difference in the invention recited in the body of the claim, and instead merely conveys an intended use of the claimed AngII.  Moreover, the amount being a therapeutically effective amount and the unit dosage form being suitable for human administration are general in nature and do not integrate the AngII into any specific 
Finally, pursuant under MPEP 2106.05, the last step in the patent eligibility analysis is Step 2B and whether a claim amounts to significantly more.  In this, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed AngII and/or solvent (e.g., water) do not require a modification that is significantly more than the naturally occurring product(s) in order to result in markedly different products.  Although claims 1, 7, and 10 recite that the AngII is present in an amount of about 0.5 to about 20 mg, the amount of AngII present does not constitute significantly more than the judicial exception because adjusting the amount of a natural product does not impact the structure of the natural product.  Similarly, although claim 10 recites that the AngII is present in a concentration of about 0.5 to about 20 mg/ml, the concentration of AngII present in the formulation does not constitute significantly more than the judicial exception because adjusting the concentration of a natural product does not impact the structure of the natural product.  Plus, although claims 13-14 recite that the unit dosage form has a particular volume thereby suggesting that the unit dosage form contains an additional component such as water, the volume of the unit dosage form does not constitute significantly more than the judicial exception because adjusting the amount of a 
Accordingly, it is the Examiner’s position that the claimed invention is directed to a “product of nature” exception without significantly more because the natural product(s) claimed do not exhibit markedly different characteristics from their naturally occurring counterparts in their natural state or are not integrated into a practical application.  More specifically, the claimed nature-based products are derived from a naturally occurring protein or chemical structure, and thus, the comparison is with the naturally occurring protein or chemical structure.  It is noted that the claimed AngII is identical in amino acid sequence and structure to the naturally occurring AngII.  Similarly, it is noted that the claimed solvent is identical in structure to a naturally occurring solvent, e.g., water.  Thus, claims 1, 5-7, 10, 13-14, and 20-21 encompass patent ineligible subject matter. 
	
Applicants’ Arguments
	Applicants contend the instantly claimed invention is directed to patent eligible subject matter because the amended claimed invention render the AngII as having different characteristics than the naturally occurring counterpart and integrates the judicial exception into a practical application by passing the Natural Alternatives test and reciting a composition that has different characteristics from its underlying natural product as well as the potential for significant utility (See Applicant’s Response received on 12/17/21, pg. 10).  More specifically, the amended claims recite a unit dosage form comprising a therapeutically effective amount of AngII thereby rendering the AngII as having different characteristics than AngII found in nature (See Applicant’s Response received on 12/17/21, pg. 10).  Moreover, the claimed subject matter is useful in a practical application, e.g., a human in need of treatment for septic or other distributive shock (See Applicant’s Response received on 12/17/21, pg. 10).  The quantity of AngII in the dosage form claimed allows physicians to use vials at a reasonable and adjustable rate while maintaining sterile techniques (See Applicant’s Response received on 12/17/21, pg. 10).  Furthermore, Applicants contend that similar to the facts in Natural Alternatives, the presence of the natural AngII in unnatural quantities in order to alter a patient’s natural state and treat a patient with specific dosages, renders the claimed invention as patent eligible subject matter (See Applicant’s Ex Parte Bungi and Ex Parte Buck, comprises an amount of a product sufficient to achieve a therapeutic benefit, and requires that the unit dosage form is suitable for human administration thereby paralleling language in the claims approved in Ex Parte Bungi and Ex Parte Buck (See Applicant’s Response received on 12/17/21, pg. 12).  Therefore, the amended claimed invention is analogous to the claimed invention in Natural Alternatives, Ex Parte Bungi, and Ex Parte Buck (See Applicant’s Response received on 12/17/21, pg. 10-12).

Response to Arguments
Applicant's arguments filed 12/17/21 for claims 1, 5-7, 10, 13-14, and 20-21 as being directed to a judicial exception have been fully considered but they are not persuasive for the following reasons.
As an initial matter, it is noted that the MPEP contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patient application (See MPEP, Foreword).  Thus, although the MPEP does not have the force and effect of law, the Examiner is required to abide by the procedures outlined in the MPEP 2111.01 and 2106.  
In light of MPEP 2111.01 and 2106, the Examiner maintains that the answer to Step 2A, prong one, is YES in that the claimed invention is directed to a judicial exception that is not markedly different than the naturally occurring counterpart, and to Step 2A, prong two, is NO, in that the claimed invention is not integrated into a practical application.  Given that the point of contention is focused on the two prong analysis of Step 2A, this response will focus in Step 2A.  However, the Examiner would like to direct Applicant’s attention to Example 44, Denveric Acid, in the Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Processing Examples.  For claim 1 in Example 44, prior to the 101 two-step analysis, claim interpretation is made where the preamble language of “a dosage unit” is interpreted such that it does not indicate any structural or manipulative difference in the invention recited in the body of the claim (the denveric acid), and instead merely conveys an intended use of the claimed denveric acid.  The instant specification does not define what constitutes a unit dosage form.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain  As such, similar to the dosage unit in Example 44, the instant dosage unit form does not indicate any structural or manipulative difference in the invention recited in the body of the claim (the AngII), and instead merely conveys an intended use of the claimed AngII.  Thus, the AngII being in a unit dosage form does not render the AngII as having different characteristics (i.e., markedly different) than the AngII found in nature.  Nor does the AngII being in a unit dosage form integrate the AngII into a practical application. 
Regarding Step 2A, prong one, as discussed in the rejection above, a determination of whether the claimed invention is directed to a judicial exception is made.  Because claims 1, 7, and 20 recite a nature-based product limitation (i.e., the AngII and/or a solvent, e.g., water), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception pursuant under MPEP 2106.04(c)(I).  Although the claims also recite a non-nature based product limitation (i.e., AngII being in an amount of about 0.5 to about 20 mg and being sterile in claims 1, 7, and 20; and a kit, a vial, and instructions in claim 20), the markedly different characteristics analysis should be applied only to the nature-based product limitation pursuant under MPEP 2106.04(c)(I)(A).  The markedly different characteristics analysis is performed by comparing the nature-based product limitation (i.e., AngII and a solvent) in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart pursuant under MPEP 2106.04(c)(II).  In the instant case, closest natural counterpart is naturally occurring AngII and water as a solvent (see claim 7 recites the formulation being aqueous).  The Examiner maintains the position that when comparing the claimed AngII with the natural counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Similarly, when comparing the claimed solvent with the natural counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics.    
Applicants assert that the AngII being in a unit dosage form and in a therapeutically effective amount render the AngII as having different characteristics than the AngII found in nature.  However, Applicants provide no evidence how either of these limitations result in the AngII having different characteristics.  As discussed supra, the AngII being in a unit dosage form does not modify the structure, 
Moreover, although AngII does not occur naturally in an amount of about 0.5 to 20 mg, the claimed amount does not modify the structure, function, or other characteristics of AngII.  Applicants assert that AngII has an extremely short serum half-life and by being present in an amount of about 0.5 to 20 mg overcomes this shortcoming (See Applicant’s Response received on 12/17/21, pg. 10).  Although it is acknowledged that natural AngII likely has a short serum half-life given its protein structure, Applicants have provided no evidence that AngII being present in a higher amount without structurally modifying the AngII increases AngII’s short serum half-life.  As discussed supra, the amount of the AngII does not structurally alter the claimed AngII.  Rather, the AngII structure remains the same irrespective of the amount present in the unit dosage form.  In fact, the instant specification supports the Examiner’s position that the amount of AngII as claimed does not render the claimed AngII as markedly different than its naturally occurring counterpart because the claimed AngII would be administered via infusion.  The claimed amount requires reconstitution in a solvent, e.g., water, and then, administered in a specific dosage regimen to a subject.  This is exemplified in Example 1 in the instant specification, which teaches that vials containing 2 mL of 2.5 mg/mL AngII in 0.9% saline and 25 mg/mL mannitol was evaluated in a clinical study of AngII in treating hypotension in distributive shock (See instant specification, pg. 14, last st paragraph).  As such, the instant specification exemplifies that the claimed AngII is administered continuously as an IV infusion for the treatment of shock where the amount of AngII needed for treatment is dependent upon the individual patient response.  Thus, contrary to Applicant’s argument, the claimed amount of AngII does not modify and/or improve the short half-life of AngII (i.e., a characteristic of natural AngII) because the claimed amount results in the same need for continuous administration of AngII that is adjusted dependent upon the individual subject.  Therefore, as stated in the rejection above, the claimed AngII and solvent are product of nature exceptions.  See In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1339 (Fed. Cir. 2014) and Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013).  Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Under step 2A, prong two, evaluation of whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Moreover, pursuant under 2106.05(f), [a] claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more.  For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception.  Claims 1, 7, and 20 recite that the AngII is in a unit dosage form in a therapeutically effective amount and where the unit dosage form is suitable for human administration.  Claim 20 also recites that the unit dosage form is part of a kit with instructions.  Each of supra, the AngII being in a unit dosage form does not integrate the AngII into a practical application because it merely conveys an intended use of the claimed AngII.  The unit dosage form is a generic term of art that fails to meaningfully limit the claim because it is at best equivalent of merely adding the words “apply it” to the judicial exception.  See MPEP 2106.05(f).  Similarly, the AngII being present in a therapeutically effective amount does not integrate the AngII into a practical application because it merely conveys an intended use of the claimed AngII that fails to meaningfully limit the claim because it is at best equivalent of merely adding the words “apply it” to the judicial exception.  Furthermore, the unit dosage form being suitable for human administration does not integrate the AngII into a practical application because it merely conveys an intended use of the claimed AngII that fails to meaningfully limit the claim because it is at best equivalent of merely adding the words “apply it” to the judicial exception.  The unit dosage form being part of a kit with instructions also does not integrate the AngII into a practical application because it merely conveys an intended use of the claimed AngII that fails to meaningfully limit the claim because it is at best equivalent of merely adding the words “apply it” to the judicial exception.
	Applicants assert that the claimed subject matter is useful in a practical application such as a human in need of treatment for septic or other distributive shock and the quantity of AngII in the dosage form claimed allows physicians to use vials at a reasonable and adjustable rate while maintaining sterile techniques (See Applicant’s Response received 12/17/21, pg. 10).  However, as discussed supra, natural AngII is known to treat septic or other distributive shock by treating hypotension.  Moreover, as discussed supra, the instant specification demonstrates that the claimed AngII is still to be administered as a continuous intravenous infusion to achieve and maintain an increased MAP thereby requiring close monitoring and titration of the infusion dosage up or down.  As such, the administration of the natural AngII versus the instantly claimed AngII does not integrate the AngII into a practical application because it is at best equivalent of merely adding the words “apply it” to the judicial exception.  
Furthermore, it appears Applicant is considering a vial as a type of a unit dosage form, i.e., “the quantity of angiotensin II in the dosage form recited in the claims allows physicians to use vials at a reasonable and adjustable rate.”  However, as discussed supra, a unit dose is the amount of a medication 
In response to Applicant’s argument that the claimed invention passes the test for establishing whether a judicial exception has been integrated into a practical application in Natural Alternatives, as well as Ex Parte Buck and Ex Parte Bungi, it is found unpersuasive.  As stated in the Action mailed on 6/21/21, the Federal Circuit adopted the claim construction proposed by Natural Alternatives where “dietary supplement” and “human dietary supplement” were construed to mean “an addition to the human diet, which is not a natural or convention food, which effectively increases athletic performance and is manufactured to be used over a period of time.” (Natural Alternatives Intl., Inc. v. Creative Compounds, LLC, 918 F.3d 1338, 1348 (Fed. Cir. 2019)).  The Federal Circuit also construed the dosage of beta-alanine claimed as being sufficient to “effectively increase athletic performance”.  Id.  Therefore, the Federal Circuit found that the natural product (i.e., beta-alanine) has been isolated and then incorporated into a dosage form with particular characteristics that provide significant utility, as the claimed dosage forms can be used to increase athletic performance in a way that naturally occurring beta-alanine cannot.  Id.  Thus, the Federal Circuit found the claim to be directed to eligible patent subject matter.  Id.
Although the amended claim language is more in-line with the claim language in Natural Alternatives claim, the Examiner maintains that the instant claims are distinguishable from the claims in Natural Alternatives because the instant claims do not encompass any term(s) that impart characteristics that provide significant utility.  First, the instant claims encompass a “unit dosage form”, and “a kit”, neither of which can be construed as imparting characteristics that render the natural product, i.e., AngII, markedly different as discussed supra.  Nor do these terms impart significant utility as compared to a “human dietary supplement” in Natural Alternatives.  The instant specification does not define what constitutes a unit dosage form and defines a kit as referring to any delivery system for delivering materials (See instant specification, pg. 9, 1st paragraph).  As such, contrary to a “human dietary supplement” in Natural Alternatives, the preamble in the instant claims does not impart characteristics that provide significant utility.
Additionally, the quantity of AngII claimed, i.e., about 0.5 to about 20 mg, does not necessarily impart characteristics that provide significant utility.  As discussed supra for Step 2A, the AngII structure remains the same irrespective of the amount present in the unit dosage form.  In fact, the instant specification supports the Examiner’s position that the amount of AngII as claimed does not render the claimed AngII as markedly different than its naturally occurring counterpart because the claimed AngII would be administered via infusion.  The claimed amount requires reconstitution in a solvent, e.g., water, and then, administered in a specific dosage regimen to a subject.  This is exemplified in Example 1 in the instant specification, where the AngII is present in a vial in an amount of 5 mg and is reconstituted in a solvent such as water.  The reconstituted AngII is then administered continuously via infusion.  As such, the instant specification exemplifies that the claimed AngII is administered continuously as an IV infusion for the treatment of shock.  Thus, the claimed invention does not modify and/or improve the short half-life of AngII (i.e., a characteristic of natural AngII) because the claimed invention results in the same need for continuous administration of AngII.
Furthermore, there is no indication that amounts outside this claimed range also cannot be adjusted such that an average daily dose of 1 to 4 mg/day is achieved.  Moreover, there is no indication that amounts outside this claimed range also could not treat distributive shock in a single patient.  In fact, Senatore et al. teaches that the use of AngII as a pressor dates back to 1941 (See Senatore et al., Am. J. Cardiovascular Drugs 19:11-20 (2019) at pg. 12, col. 2, 2nd paragraph) (cited in the Action mailed on 6/21/21).  Senatore et al. teaches that based on a literature search, 31,281 subjects in 1124 studies have nd paragraph).  As such, the administration rate utilized in Example 1 of the instant specification (i.e., 1.25-40 ng/kg/min) discussed above lies within the known AngII administration rate for treating hypotension in septic shock patients.  Senatore et al. also teaches a recently approved AngII injection for IV infusion (Giapreza®), which is a sterile, aqueous solution containing 2.5 mg/mL AngII) (equivalent to an average of 2.9 mg AngII acetate) and 25 mg/mL mannitol in water, adjusted to pH 5.5, and is supplied in single-dose vials (See Senatore article, pg. 14, col. 1, 2nd paragraph).  Giapreza® is supplied in two strengths: 2.5 mg AngII/vial (2.5 mg/mL) and 5 mg AngII/vial (2.5 mg/mL) (See Senatore article, pg. 14, col. 1, 2nd paragraph).  The drug product is diluted in 0.9% (v/v) NaCl solution prior to administration by IV infusion and is titrated to effect (See Senatore article, pg. 14, col. 1, 2nd paragraph).  Therefore, irrespective of the initial amount of AngII, the effective dosage of AngII is reconstituted and administration is titrated depending of the effect needed.  Thus, the quantity of AngII claimed does not impart characteristics that render the natural AngII markedly different than the naturally occurring AngII and does not impart characteristics that provide significant utility.  Accordingly, the instant claims are not analogous to those in Natural Alternatives.  
Similarly, the instant claims are distinguishable from the claims in Ex Parte Bugni and Ex Parte Buck.  In each of these cases, the claims recite amounts that are effective to achieve a significant utility, i.e., effect amount of a compound of Formula I for treating a fungal infection in a mammal and an amount sufficient to increase or retain or prevent the loss of muscle function or muscle strength in a human, respectively.  As such, the Board found that the products were isolated and then incorporated into a dosage form with particular characteristics that result in significant utility.  However, as discussed above, the amount of AngII claimed in the instant invention does not result in the product having different characteristics and potential for significant activity.  Therefore, the instant claims are not analogous to those in Ex Parte Bugni and Ex Parte Buck.  Accordingly, the amount of AngII does not integrate the recited judicial exception into a practical application.
Accordingly, in light of the guidance and instructions provided in MPEP 2111 and 2106, the rejection of claims 1, 5-7, 10, 13-14, and 20-21 is maintained as Applicant’s arguments are found unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 6-7, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sigma-Aldrich, “Angiotensin II human”, available online at https://www.sigmaaldrich.com/catalog/product/sigma/a9525?lang=en&region=US, 4 pages (first available 2015) (hereinafter “the Sigma-Aldrich reference”) (cited in the Action mailed on 2/20/20) in view of Sigma-Aldrich, “Product Information: Angiotensin II”, available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Datasheet/6/a9525dat.pdf, 1 page (2012) (hereinafter “the Production Information reference”) (cited in the Action mailed on 2/20/20), Tidmarsh, WO 2016/007589 A1 published January 14, 2016 (cited in the IDS received on 6/11/19), Maselbas, W., “Classification of research and development activities,” available online at https://archiwum.ncbr.gov.pl/fileadmin/user_upload/pUBLIKACJE/Ewaluacje/maselbas_net.pdf, 27 pages (2015), alone or as evidenced by, Eisai Co., “Flow of R&D (Drug Creation Research)”, available online at www.eisai.com/company/business/research/research/index.html#:~:text=As%20the%20name%20literally%20suggests,development%20research%20and%20clinical%20research., 3 pages (accessed on 3/23/22) (hereinafter “the Eisai reference”), “Unit Dose”, available online at www.collinsdictionary.com/us/dictionary/english/unit-dose, 3 pages (accessed on 3/17/22) (hereinafter “the Unit Dose reference”), and Walpole et al., BMC Public Health 12:6 pages (2012).  Please note that the rejection is updated in light of Applicants’ amendments.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

The Sigma-Aldrich reference teaches packs (i.e., same as a kit) for sale, either individually or in a group of 5 packs (i.e., from 5 x 1 mg), of human AngII in the form of a powder in an amount of 1 mg or 5 mg (note: each constituting a specific embodiment within the instantly claimed range of about 0.5 to about 20 mg) (See the Sigma-Aldrich reference, pg. 1).  Thus, the teachings of the Sigma-Aldrich reference satisfies the claim limitations with respect to a form (i.e., powder) comprising a AngII in an amount of 1 mg or 5 mg (i.e., falls within the claimed range of about 0.5 to about 20 mg) as recited in instant claims 1 and 7, with respect to a kit comprising the form as recited in instant claim 20, and with respect to where the kit comprises individual 2-5 forms as recited in instant claim 21.  
However, the Sigma-Aldrich reference does not expressly teach that the form of AngII in each pack is a unit dosage form suitable for human administration or that the amount of AngII present is a therapeutically effective amount as recited in instant claim 1 or that the unit dosage form of AngII is an aqueous formulation as recited in instant claim 7.  
Regarding the AngII being in a unit dosage form, where the amount of AngII is a therapeutically effective amount, and where the unit dosage form comprises an aqueous formulation of AngII, it is noted that the instant specification does not define what constitutes a unit dosage form.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  A “unit dose” is defined as the amount of a medication administered to a patient in a single dose (See the Unit Dose reference, pg. 1).  As such, the claimed unit dosage form is the form by which the AngII is administered to a patient in a single dose.  
supra, the Sigma-Aldrich reference teaches that the AngII is present in the form of a powder in the pack (See the Sigma-Aldrich reference, pg. 1) in an amount of 1 mg or 5 mg.  
The Product Information reference teaches that AngII is soluble in organic solvents and in aqueous solutions (pH 5-8) yielding a clear, colorless solution (See Product Information reference, col. 2, 1st paragraph).  Although, the Product Information reference teaches that the AngII should be stored as a lyophilized peptide because it is more stable at sub-zero temperatures, the Product Information reference also teaches that the AngII can be reconstituted in water to form a solution that may be aliquoted (See Product Information reference, col. 2, last paragraph) thereby constituting where the AngII is in the form of an aqueous formulation.  Therefore, the Sigma-Aldrich and Product Information references suggest that AngII can be in either a lyophilized form, e.g., when needed to be stored, or reconstituted in water in order to form an aqueous formulation that can then be aliquoted.  Thus, the teachings of the Product Information reference suggest the claim limitation with respect to where the AngII is present in an aqueous formulation as recited in instant claim 7.
Tidmarsh teaches that AngII regulates blood pressure via vasoconstriction and sodium reabsorption (See Tidmarsh specification, pg. 1, last paragraph) thereby constituting where AngII is a vasoconstrictor.  Tidmarsh also teaches that the hemodynamic effects of AngII administration has been the subject of numerous clinical studies demonstrating significant effects on systemic and renal blood flow (See Tidmarsh specification, pg. 1, last paragraph).  As such, Tidmarsh teaches methods of treating hypotension in a patient by administering AngII to the patient, monitoring the patient’s mean arterial pressure (MAP), and titrating the amount of AngII as needed to maintain the patient’s MAP within a desired level (See Tidmarsh specification, pg. 1, last paragraph to pg. 2, first two paragraphs).  
Moreover, Tidmarsh teaches that anti-hypotensive therapeutics can be administered in any suitable way but are typically administered by continuous infusion (See Tidmarsh specification, pg. 3, last paragraph) thereby constituting where the anti-hypotensive therapeutic is in a liquid dosage form.  However, the therapeutic can also be administered orally where the rate can be increased by switching to a higher-dose form (note: same as a unit dosage form) (See Tidmarsh specification, pg. 12, 3rd paragraph) or via parenteral administration (See Tidmarsh specification, pg. 3, last paragraph).  Tidmarsh teaches that AngII is effective at increasing a patient’s MAP at concentrations above 1 ng/kg/min rd paragraph) (calculation: 1 ng/kg/min x 80.7 kg = 80.7 ng/min x 60 min = 4.842 mcg/hr x 24 hr = 116.208 mcg/day or 0.116208 mg/day; 40 ng/kg/min x 80.7 kg = 3.228 mcg/min x 60 min = 193.68 mcg/hr x 24 hr = 4648.32 mcg/day or 4.64832 mg/day).  
Furthermore, it is noted that the instant specification does not define what constitutes a therapeutically effective amount, but does define a pharmaceutically effective amount.  A pharmaceutically effective amount of AngII refers to the amount of the AngII which, when administered to a subject, elicits a therapeutic response in the subject including an increase in blood pressure, that reduces or eradicates one or more of the physiological symptoms associated with hypotension, notwithstanding that the patient may still be afflicted with the underlying disorder (See instant specification, pg. 5, 1st paragraph).  As such, the amount of AngII administered by Tidmarsh would necessarily constitute a therapeutically effective amount because the amount is sufficient to treat hypotension in a patient.  Therefore, when combining the teachings of the Sigma Aldrich reference and the Product Information reference with those of Tidmarsh, an ordinary skilled artisan would be motivated to utilize an initial reconstituted liquid dosage form comprising AngII in an amount of 1 mg or 5 mg as a unit dosage form, and aliquoting the reconstituted AngII such that the AngII is administered via continuous infusion at a rate ranging from above 1 ng/kg/min to greater than or equal 40 ng/kg/min to a patient in order to treat hypotension.  Thus, the teachings of the Product Information reference and Tidmarsh suggest the claim limitations with respect to a unit dosage form comprising a therapeutically effective amount of AngII as recited in instant claims 1 and 7. 
Regarding the unit dosage form being suitable for human administration, the Product Information reference teaches that AngII is a vasoconstrictor and is important in regulating cardiovascular hemodynamics and cardiovascular structure by stimulating angiogenesis and increasing microvessel density (See Product Information reference, col. 1, 1st paragraph) thereby demonstrating that AngII would be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure.  The Product Information reference also teaches the product is for R&D use only, not for drug, household or other uses st paragraph).  During the drug development research stage, researchers lay the groundwork for filing and approval around the world by evaluating the compounds’ physicochemical and biological properties, assuring their quality and safety, and performing process chemistry research into methods of large-scale synthesis and manufacturing  (See the Eisai reference, pg. 1, 1st paragraph).  Following the drug development research stage, drug candidates are then elevated to the clinical research stage, which involves three phases of clinical trials  (See the Eisai reference, pg. 1, 1st paragraph).  Therefore, since the Product Information reference teaches that the AngII is for R&D use only, it would follow that the R&D use encompasses use in the drug development research and clinical research stages.  
Tidmarsh teaches administering AngII to a patient to treat hypotension where the AngII is preferably manufactured under current good manufacturing conditions (cGMP) (See Tidmarsh specification, pg. 12, 3rd paragraph).  
Maselbas teaches a review of the classification of the various phases of clinical trials in the context of R&D (See Maselbas article, pg. 7, 1st paragraph).  Biopharmaceutical products are divided into 4 broad categories where one of these categories are biologic products (See Maselbas article, pg. 8, chart).  Biologic products include recombination therapeutic proteins that can be used as therapeutics (See Maselbas article, pg.16, col. 1, 1st paragraph).  Maselbas also teaches that the applied research stage (note: same as the drug development research stage evidenced by the Eisai reference), is further divided into three phases: drug discovery and laboratory research, pharmaceutical development, and preclinical research (See Maselbas article, pg.16, col. 2, 2nd paragraph).  In order to proceed with early development phase and to start phase I clinical trial on human, it is also necessary to complete steps of pharmaceutical development (See Maselbas article, pg.17, col. 1, 2nd paragraph).  Examples of those activities include: product formulation for the designed pharmaceutical form and route of administration in human, stability testing of final product, and scale up and manufacturing in accordance with Good Manufacturing Practice (GMP) (See Maselbas article, pg.17, col. 1, 2nd paragraph).  Therefore, Maselbas suggests the need to formulate a biologic product into a designated pharmaceutical form and route of 

For claims 1 and 7 [Wingdings font/0xE0] with respect to where the contents of the unit dosage form are sterile as recited in instant claim 1; and with respect to where the aqueous formulation is sterile in instant claim 7 :
The Product Information reference teaches that AngII is soluble in water (25 mg/ml) yielding a clear, colorless solution (See the Product Information reference, col. 2, 1st paragraph).  Solutions may be sterilized by filtration through a 0.2 µm filter (See the Product Information reference, col. 2, 1st paragraph).  Loss of AngII can be minimized by treating filters and containers with an albumin solution and then rinsing well with water before applying the peptide solution (See the Product Information reference, col. 2, 1st paragraph).  Furthermore, the Product Information reference teaches that peptides in solution are also susceptible to proteolytic degradation, and thus, proteases of microbial origin can be excluded by the use of freshly distilled water and sterile filtration (See the Product Information reference, col. 2, last paragraph).  Therefore, the Product Information reference suggests where the contents of the vial are sterile as recited in instant claim 1. 

For claim 6, with respect to where AngII is provided as a lyophilisate as recited in instant claim 6:
The Product Information reference teaches that the human AngII powder is recommended to be stored at -20ºC because lyophilized peptides are generally extraordinarily stable at sub-zero temperatures (See the Product Information reference, col. 2, 2nd paragraph).  As such, prior to reconstitution in water, the AngII is provided as a lysophilisate.  Therefore, the teachings of the Product Information reference satisfy the claim limitation as recited in instant claim 6.


It is noted that the Product Information reference constitutes instructions accompanying the pack(s) of human AngII powder.  The Product Information reference teaches preparation instructions where AngII is soluble in water (25 mg/ml), yielding a clear, colorless solution and is soluble in organic solvents including ethanol and in aqueous solutions (pH 5-8) (See the Product Information reference, col. 2, 1st paragraph).  As such, the Sigma-Aldrich reference teaches instructions for diluting the AngII with a solvent to achieve an aqueous formulation.  Although, the Sigma-Aldrich reference does not expressly teach that the aqueous formulation is suitable for IV infusion into a subject,  the Examiner would like to remind Applicants that the preamble recites a kit, and while the use of a descriptive clause, i.e. “for the diluting the contents of the vial with a solvent to achieve an aqueous formulation suitable for IV infusion into a subject," when referring to the contemplated use (i.e. “intended use”) of a claimed kit is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the intended use of the instructions does not aid in the patentability of the kit.
Additionally and/or alternatively regarding component (ii) of the kit, it is noted that the Federal Circuit found that in addressing a method claim whose first step was drawn to the prior art method of administering metazalone AND an additional prescribing step addressing the inherent result of taking metaxalone with food, i.e., an increase in the bioavailability of the drug, the Federal Circuit in the King Case, 95 USPQ2d at 1842-43, analogized these facts to those faced by written instructions and their effect on compositions claims: “In an analogous context, we have held that ‘[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. Citing In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).  In holding the metaxalone administering method anticipated, the Federal Circuit established the following relevant inquiry as to whether a prescribing step imparts patentability: "...whether the additional instructional limitation ... has a "new and unobvious functional relationship” with the known method of administering See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386).  As in the “King" case, the instant kit comprises instructions for diluting AngII with a solvent to achieve an aqueous formulation suitable for IV infusion into a subject and/or instructions for combining the contents of at least 2 unit dosages to achieve the formulation that merely recite information regarding the intended use and/or that constitutes product-by-process.  Thus, this instant prescribing limitations are similarly not patentably distinguishing and merely are an informing limitation that provides no novelty to the kit.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	The Sigma-Aldrich reference does not expressly teach a unit dosage form comprising a therapeutically effective amount of AngII where the therapeutically effective amount is about 0.5 to about 20 mg of AngII and wherein the unit dosage form is suitable for human administration as recited in instant claim 1; and a unit dosage form comprising a therapeutically effective amount of an aqueous formulation of AngII where the therapeutically effective amount is about 0.5 to about 20 mg of AngII as recited in instant claim 7.  However, the teachings of the Product Information reference, Tidmarsh, and Maselbas cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
The Sigma-Aldrich reference does not expressly teach where the contents of the unit dosage form are sterile as recited in instant claim 1; and where the aqueous formulation comprising AngII is sterile as recited in instant claim 7.  However, the Product Information reference cures this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a unit dosage form comprising a therapeutically effective amount of AngII where the therapeutically effective amount is about 0.5 to about 20 mg of AngII and wherein the unit dosage form is suitable for human administration as recited in instant claim 1; and a unit dosage form comprising a therapeutically effective amount of an aqueous formulation of AngII where the therapeutically effective amount is about 0.5 to about 20 mg of AngII as recited in instant claim 7, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and formulate the AngII in an amount of 1 mg or 5 mg into an aqueous unit dosage form suitable for human administration such that the unit dosage form can be aliquoted in an therapeutically effective amount to a patient to treat hypotension by following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP.   An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the Product Information reference, Tidmarsh, and Maselbas, because following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development of biologic products in R&D that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP are well-known techniques, and therefore, using the well-known techniques to yield predictable results (i.e., formulating the AngII such that it is suitable for human administration in an R&D setting) is well within the purview of an ordinary skilled artisan.  Furthermore, an ordinary skilled artisan at the time the invention was made would have been motivated to do so because reconstituting the AngII powder in water was known to be aliquoted for R&D purposes and was known to be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure as a vasoconstrictor as taught by the Product Information reference; and because formulating AngII into an aqueous unit dosage form in an amount of 1 mg or 5 mg was known to be administered as a therapeutically effective amount via a continuous infusion to a patient in order to treat hypotension as taught by Tidmarsh.
KSR.

With respect to where the contents of the unit dosage form are sterile as recited in instant claim 1; and where the aqueous formulation comprising AngII is sterile as recited in instant claim 7, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and sterilize a solution comprising AngII by filtering the solution through a 0.2 µm filter.  An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the Product Information reference, because sterilizing a solution comprising AngII by filtering the solution through a 0.2 µm filter is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., the contents of the vial are sterile) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to sterilize a solution comprising AngII by filtering the solution through a 0.2 µm filter because sterilizing a solution comprising AngII by filtering the solution through a 0.2 µm filter constitutes the use of a known technique to improve similar devices (methods, or products) in the KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sigma-Aldrich, “Angiotensin II human”, available online at https://www.sigmaaldrich.com/catalog/product/sigma/a9525?lang=en&region=US, 4 pages (first available 2015) (hereinafter “the Sigma-Aldrich reference”) (cited in the Action mailed on 2/20/20) in view of Sigma-Aldrich, “Product Information: Angiotensin II”, available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Datasheet/6/a9525dat.pdf, 1 page (2012) (hereinafter “the Production Information reference”) (cited in the Action mailed on 2/20/20), Tidmarsh, WO 2016/007589 A1 published January 14, 2016 (cited in the IDS received on 6/11/19), Maselbas, W., “Classification of research and development activities,” available online at https://archiwum.ncbr.gov.pl/fileadmin/user_upload/pUBLIKACJE/Ewaluacje/maselbas_net.pdf, 27 pages (2015), alone or as evidenced by, Eisai Co., “Flow of R&D (Drug Creation Research)”, available online at www.eisai.com/company/business/research/research/index.html#:~:text=As%20the%20name%20literally%20suggests,development%20research%20and%20clinical%20research., 3 pages (accessed on 3/23/22) (hereinafter “the Eisai reference”), “Unit Dose”, available online at www.collinsdictionary.com/us/dictionary/english/unit-dose, 3 pages (accessed on 3/17/22) (hereinafter “the Unit Dose reference”), and Walpole et al., BMC Public Health 12:6 pages (2012), as applied to claim 1, and further in view of Blouet, “Parenteral Preparations: Challenges in Formulations,” available online at https://www.contractpharma.com/issues/2016-11-01/view_features/parenteral-preparations-challenges-in-formulations/, 15 pages (2016), as applied to claim 5 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)


For claim 5 [Wingdings font/0xE0] with respect to where the contents of the vial are substantially free of pyrogens: 
Blouet teaches that parenteral preparations are defined as solutions, suspensions, emulsions for injection or infusion, powders for injection or infusion, gels for injection and implants (See Blouet article, pg. 4, 1st paragraph).  They are sterile preparations intended to be administered directly into the systemic circulation in human or animal body (See Blouet article, pg. 4, 1st paragraph).  Like any pharmaceutical dosage forms, they are required to meet the pharmaceutical quality standards as described in pharmacopeias and to be sage for the intended purpose of use (See Blouet article, pg. 4, 2nd paragraph).  In addition to being sterile, parenteral preparations must be pyrogen-free (See Blouet article, pg. 4, 3rd paragraph; pg. 5, 2nd paragraph).  Sterility can be achieved by different processes of sterilization that should be appropriate formulations while the pyrogen-free aspect will require, if no depyrogenation process is used during the preparation of the sterile drug products, the use of pyrogen-free pharmaceutical ingredients (See Blouet article, pg. 4, 3rd paragraph).  They are usually suppled in single dose glass or plastic containers, e.g., a vial (See Blouet article, pg. 4, 4th paragraph).  Therefore, the Blouet reference suggests that parenteral preparations such as solutions and/or powders for injection or infusion must be pyrogen-free as recited in instant claim 5.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	The Sigma-Aldrich reference does not expressly teach where the contents of the unit dosage form is substantially free of pyrogens as recited in instant claim 5.  However, the Blouet article cures this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the contents of the vial are substantially free of pyrogens as recited in instant claim 5, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and utilize an aqueous solution comprising AngII as a unit dosage form wherein the aqueous solution is sterilized and substantially free of pyrogens.  An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the Blouet article, because formulating parenteral preparations such as solutions and/or powders for injection or infusion as sterile and pyrogen-free is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., the contents of the unit dosage form are sterile and substantially pyrogen-free) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to formulate an aqueous unit dosage solution comprising AngII wherein the aqueous solution is sterilized and substantially free of pyrogens because formulating an aqueous unit dosage solution comprising AngII that is sterile and substantially free of pyrogens constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sigma-Aldrich, “Angiotensin II human”, available online at https://www.sigmaaldrich.com/catalog/product/sigma/a9525?lang=en&region=US, 4 pages (first available 2015) (hereinafter “the Sigma-Aldrich reference”) (cited in the Action mailed on 2/20/20) in view of Sigma-Aldrich, “Product Information: Angiotensin II”, available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Datasheet/6/a9525dat.pdf, 1 page (2012) (hereinafter “the Production Information reference”) (cited in the Action mailed on 2/20/20), Tidmarsh, WO 2016/007589 A1 published January 14, 2016 (cited in the IDS received on 6/11/19), Maselbas, W., “Classification of research and development activities,” available online at https://archiwum.ncbr.gov.pl/fileadmin/user_upload/pUBLIKACJE/Ewaluacje/maselbas_net.pdf, 27 pages (2015), alone or as evidenced by, Eisai Co., “Flow of R&D (Drug Creation Research)”, available online at www.eisai.com/company/business/research/research/index.html#:~:text=As%20the%20name%20literally%20suggests,development%20research%20and%20clinical%20research., 3 pages (accessed on 3/23/22) (hereinafter “the Eisai reference”), “Unit Dose”, available online at www.collinsdictionary.com/us/dictionary/english/unit-dose, 3 pages (accessed on 3/17/22) (hereinafter “the Unit Dose reference”), and Walpole et al., BMC Public Health 12:6 pages (2012), as applied to claims 1 and 7, and further in view of Sigma-Aldrich, “Storage and Handling, Synthetic Peptides: Guidelines,” available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/General_Information/peptide_handling_guide.pdf, 4 pages (2005) (hereinafter “the second Sigma Aldrich reference”), as applied to claims 10 and 13-14 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 7, please see discussion of the Sigma-Aldrich and Product Information references above.

For claims 10 and 13-14, with respect to where the formulation has a concentration of about 2 to about 20 mg/ml as recited in instant claim 10; with respect to where the vial has a volume between 0.5 and 100 ml as recited in instant claim 13; and with respect to where the vial has a volume of about 2 ml or about 1 ml as recited in instant claim 14:
The Sigma-Aldrich reference teaches packs (i.e., same as a kit) for sale, either individually or in a group of 5 packs (i.e., from 5 x 1 mg), of human AngII in the form of a powder in an amount of 1 mg or 5 mg (note: each constituting a specific embodiment within the instantly claimed range of about 0.5 to about 20 mg) (See the Sigma-Aldrich reference, pg. 1).
The Product Information reference teaches that AngII is soluble in water (25 mg/ml) yielding a clear, colorless solution (See the Product Information reference, col. 2, 1st paragraph).  Solutions may be sterilized by filtration through a 0.2 µm filter (See the Product Information reference, col. 2, 1st paragraph).  Loss of AngII can be minimized by treating filters and containers with an albumin solution 
The second Sigma-Aldrich reference teaches guidelines for dissolving several peptides where 0.1% acetic acid/water to yield a target concentration of 1-5 mg/ml and sonicate the sample (See the second Sigma-Aldrich reference, pg. 3, last paragraph).  Given that the Sigma-Aldrich reference teaches packs of either 1 mg or 5 mg lyophilized AngII, it would follow that in order to achieve a target AngII concentration of 1-5 mg/ml, the volume of water used to reconstitute the lyophilized AngII in an amount of 1 mg ranges from 1 ml (i.e., 1 mg/ml) to 0.2 ml (i.e., 5 mg/ml) and the volume of water used to reconstitute the lyophilized AngII in an amount of 5 mg ranges from 5 ml (i.e., 1 mg/ml) to 1 ml (i.e., 5 mg/ml).  As such, when the teachings of the two Sigma-Aldrich reference with the Product Information reference are combined, the references suggest where the formulation has a concentration falling within the claimed range as recited in instant claim 10, where the vial has a volume falling with the claimed range as recited in instant claim 13, and where the vial has a volume of about 1 ml as recited in instant claim 14.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	The Sigma-Aldrich reference does not expressly teach where the formulation has a concentration of about 0.5 to about 20 mg/ml AngII as recited in instant claim 10, where the unit dosage form has a volume between 0.5 and 100 ml as recited in instant claim 13, and where the unit dosage form has a volume of about 1 ml as recited in instant claim 14.  However, the second Sigma-Aldrich reference cures this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the formulation has a concentration of about 0.5 to about 20 mg/ml AngII as recited in instant claim 10, where the unit dosage form as a volume between 0.5 and 100 ml as recited in instant claim 13, and where the unit dosage form has a volume of about 1 ml as recited in instant claim 14, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and reconstitute 1 mg of lyophilized AngII or 5 mg lyophilized AngII in a solvent such as water in an amount of 1 ml thereby constituting an aqueous unit dosage formulation having a concentration of either 1 mg/ml or 5 mg/ml.  An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the second Sigma-Aldrich reference, because reconstituting lyophilized peptides in an aqueous solution to yield a target concentration of 1-5 mg/ml AngII is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., an aqueous formulation having a concentration of 1 mg/ml to 5 mg/ml where the unit dosage form has a volume of 1 ml) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to reconstitute 1 mg of lyophilized AngII or 5 mg lyophilized AngII in a solvent such as water in an amount of 1 ml thereby constituting an aqueous unit dosage formulation having a concentration of either 1 mg/ml or 5 mg/ml because reconstituting lyophilized peptides in an aqueous solution to yield a target concentration of 1-5 mg/ml AngII constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Additionally and/or alternatively, it is noted that the Sigma-Aldrich reference teaches packs of 1 or 5 mg lyophilized AngII.  The Product Information reference teaches that AngII is soluble in water thereby formulating the lyophilized AngII as an aqueous formulation.  The second Sigma-Aldrich reference teaches that reconstituting lyophilized peptides to yield a peptide concentration of 1 to 5 mg/ml.  The concentration of the AngII in the aqueous formulation and the volume of water used to reconstitute lyophilized AngII are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of AngII in the aqueous formulation and the optimal volume of water needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of the AngII in the aqueous formulation and the volume of water, such as those prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 10, 13-14, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although it is noted that the Sigma Aldrich and Product Information references are still utilized in the rejections above, the rejections have been updated to reflect Applicants’ amendments, which coincide with Applicants’ arguments.  However, the Examiner would like to point out that although the Product Information reference teaches that the AngII is not intended for drug, household or other uses other than R&D use, it is noted that (1) R&D use encompasses formulating a dosage form of a biologic product into a unit dosage form suitable for human administration, and (2) the Product Information reference does not teach or suggest that the AngII cannot undergo further purification, etc. in order to render it suitable for human administration as a therapeutic agent.  Therefore, when combining the teachings of the references, the Examiner maintains that the claimed invention is rendered obvious.  
Accordingly, the rejections of claims 1, 5-7, 10, 13-14, and 20-21 are maintained as Applicants’ arguments are found unpersuasive. 

Examiner Comment
	The Examiner would like to acknowledge that a nonstatutory double patenting rejection over child application no. 17/592,943 is not necessitated because the ‘943 is a divisional application resulting from a restriction requirement in the instant application.  Therefore, pursuant under 35 USC 121, a nonstatutory double patenting rejection cannot be made. See MPEP 804.01 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                   /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654